Citation Nr: 0016958	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  99-03 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury with right shoulder and arm radiculopathy.  



REPRESENTATION


Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from April 1984 to April 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 RO decision which, in 
part, denied service connection for a neck injury with right 
shoulder and arm radiculopathy on the basis that the claim 
was not well grounded.  


FINDINGS OF FACT

No competent evidence has been submitted to establish that 
the veteran's current neck disorder with right shoulder and 
arm radiculopathy is due to disease or injury in service.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for residuals of a neck injury with right 
shoulder and arm radiculopathy.  38 U.S.C.A. § 5107 (West 
1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records reflect that the veteran was seen 
in November 1987 for complaints of an injury two days 
previously when his neck hit the wing of an airplane.  He 
felt shooting pain into the arm after the injury.  Currently 
he had occasional tingling and paresthesias of the right arm.  
The examination showed no definite cervical spine tenderness.  
The assessment was brachial plexus stretch vs. nerve root 
irritation.  Several days later that same month, he 
complained of numbness of the right arm.  An examination 
revealed no definite sensory decrease to pinprick.  The 
assessment was questionable nerve root irritation.

When seen in December 1987 for continued complaints, it was 
noted that motor function and sensation were normal as were 
reflexes in the upper extremities.  The assessment was rule 
out brachial plexus stretch vs. questionable early cervical 
disc.  The veteran was referred for a consultation which was 
accomplished several days later in December 1987.  On 
orthopedic consultation, the veteran had full range of motion 
in the cervical spine.  Motor strength was 5/5.  Deep tendon 
reflex was 1 in the right shoulder, and 2 in all other 
modalities of the upper extremities.  X-ray studies of the 
cervical spine were negative.  The impression was C-6 
radiculopathy.  

On a Report of Medical History for separation from service in 
March 1988, the veteran reported a "misaligned disc in his 
neck with numbness in his arm for two months while on the 
West Coast", but denied any current problems with painful 
joints, head injury, or shoulder pain.  The examiner noted 
that the veteran had a history of C-6 radiculopathy in 
December 1997, but that he was otherwise in excellent health.  
On examination at that time, the veteran head, neck, spine, 
and upper extremities were normal.  

In August 1998, the veteran filed a claim for service 
connection for the disability at issue.

A copy of a chiropractic care report was received in August 
1998.  The report indicates that the veteran was seen on two 
occasions in January 1988 and once in August 1990.  On 
initial examination, the veteran was evaluated for neck pain 
with numbness radiating into the right upper extremity.  The 
veteran related the onset of symptoms to a work-related 
incident in November 1987.  He reported constant neck pain 
and stiffness, with persistent pain into the right arm and 
down to the fingertips.  He was not taking any medications at 
that time.  On examination, the veteran had restricted range 
of motion of the cervical spine in all directions with pain 
on forced movement and paracervical muscle spasm.  There was 
muscle tension and tenderness with right palpation, and 
subluxations with bilateral palpation.  The examiner 
indicated that his initial diagnoses included subluxation of 
the cervical spine, segmental cervical dysfunction, neck 
pain, cervicocranial syndrome, cervicobrachial syndrome, 
shoulder pain, and muscle spasm.  

When seen three days later, the veteran reported some 
improvement in his symptoms, but said that he still had some 
neck pain with pain and numbness into his right upper 
extremity.  The clinical findings were essentially unchanged, 
and the examiner indicated that there had been a 5 to 10 
percent overall improvement.  The chiropractic notes 
indicated that the veteran was to return in three days.  

When seen by the chiropractor in August 1990, the veteran 
reported that he had neck and right arm pain for the past 
three days, but was unaware of any specific event or injury 
which might have exacerbated his symptoms.  The veteran had 
restricted range of motion of the cervical spine with pain on 
forced movement and paracervical muscle spasm.  There was 
cervical tenderness, muscle tension, and subluxations.  The 
chiropractor opined that expected progress was exhibited with 
stabilized improvement in the veteran's overall condition.  
The chiropractor recommended that the veteran return for 
additional adjustment the following day.  In a subsequent 
notation, the chiropractor indicated that an accurate 
estimation of the veteran's prognosis could not be rendered 
as the veteran voluntarily discontinued treatment.  

Copies of private medical records received in October 1998 
show treatment for neck and right arm pain and numbness in 
1990.  An Emergency Department Record in September 1990 shows 
that the veteran was seen for numbness and weakness in his 
right arm after falling three weeks earlier.  The veteran 
reported that he had numbness, weakness, and a swelling 
sensation in his right arm, and that he could not hold a 
pencil.  The veteran reported that he had injured his neck in 
1987, but that his symptoms resolved.  On examination, the 
veteran had neck pain on right to left lateral rotation.  The 
diagnosis was cervical radiculopathy.  When seen several days 
later, the veteran still had some numbness and pain in his 
neck and right arm, but his strength was good.  An MRI of the 
cervical spine about a week later was interpreted to be 
essentially normal.  

A VA progress note in February 1999 shows the veteran was 
seen for evaluation of chronic numbness and pain in his right 
arm and neck.  The veteran reported a history of a head 
injury in service, and said that he was told he had injured 
his C5 vertebrae.  The veteran stated that he consulted a 
chiropractor for a while, but was eventually told that there 
was nothing more that could be done for him.  He also 
reported that he paid for an MRI in 1990, but that the test 
was negative.  The veteran reported years of intermittent 
numbness and weakness which had worsened over the last 
several months.  The examiner indicated that he did not see 
anything on the examination which suggested plexopathy, but 
ordered EMG and MRI studies.  

A VA EMG study in February 1999 was abnormal with 
electrophysiologic evidence of a moderate right distal median 
mononeuropathy, consistent with the veteran's clinical 
history of a right carpal tunnel syndrome.  There was no 
electrophysiologic evidence of an active right radiculopathy 
from C4 through T1.  

A VA MRI in April 1999 revealed right paracentral disc 
herniation at C5-6 extending predominately inferiorly and 
causing moderate compression of the right ventral cervical 
cord.  Also present was right-sided and "uncovertebral" 
degenerative changes with neural foraminal narrowing at C3-4 
and C4-5.  

Analysis

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty in the active 
military, naval, or air service, during other than a period 
of war.  38 U.S.C.A. § 1131 (West 1991).  Where a veteran 
served 90 days or more during peacetime service after 
December 31, 1946 and arthritis becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Alternatively, service connection may be granted upon a 
showing of a chronic disease in service.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Moreover, service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Before the Board may address the merits of a veteran's claim, 
it must first be established that the claim is well grounded.  
A well-grounded claim is defined as a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  38 U.S.C.A. § 5107 provides that the claimant's 
submission of a well-grounded claim gives rise to the VA's 
duty to assist him in the development of facts pertinent to 
his claim.  If he has not presented a well-grounded claim, 
his appeal must fail, and there is no further duty to assist 
him in the development of the claim.  

In order for a claim to be well grounded, there must be 
competent evidence of:  (1) a current disability (a medical 
diagnosis); (2) the incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
(that is, a link or a connection) between the in-service 
condition and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  

Although a claim need not be conclusive, 38 U.S.C.A. §  5107 
provides that the claim must be accompanied by evidence in 
order to be considered well grounded.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In a claim for service 
connection, this generally means that evidence must be 
presented which in some fashion links the claimed disability 
to a period of military service, or to an already service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Montgomery v. Brown, 4 Vet. App. 
343 (1993).  Evidence submitted in support of the claim is 
presumed to be true for purposes of determining whether the 
claim is well grounded.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  However, lay assertions of medical diagnosis or 
causation do not constitute competent evidence sufficient to 
render a claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

Besides establishing a well grounded claim pursuant to Caluza 
above, the chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is noted during service or during 
an applicable presumptive period, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488 (1997).  

In the instant case, while the veteran asserts that his 
current neck disorder with right shoulder and arm 
radiculopathy is related to service, he has not presented any 
competent medical evidence to support his lay assertions.  
This is required under Caluza, discussed above, to establish 
a well-grounded claim.  The matter of assigning an etiology 
to a disability involves a medical determination.  As such, 
competent medical evidence is required to fulfill the well-
grounded claim requirement.  Lathan v. Brown, 7 Vet. App. 359 
(1995).  The veteran, as a layman, is not competent to 
provide an opinion regarding medical causation or the 
etiological relationship between any current disability and 
service.  See Espiritu.  

In the absence of competent medical evidence linking the 
veteran's current neck disorder with right shoulder and arm 
radiculopathy to service, the Board finds that his claim of 
service connection is not well grounded, and the appeal is 
denied.  This is especially so in view of the veteran's 
history of a postservice fall occurring in August 1990 and 
his medical history of resolution of neck symptoms following 
treatment for his service injury until his postservice fall.

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. App. 
14 (1993).  As a claim that is not well-grounded does not 
present a question of fact or law over which the Board has 
jurisdiction, the appeal regarding the claim of service 
connection for a neck disorder with right shoulder and arm 
radiculopathy is denied.  By finding that the claim is not 
well grounded, it follows that there is no duty to assist.  
Morton v. West, 12 Vet. App. 477 (1999).  



ORDER

As a well-grounded claim of service-connection for residuals 
of a claimed neck injury with right shoulder and arm 
radiculopathy has not been presented, the appeal is denied.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

